Order denying the defendant’s motion for an order amending a judgment of affirmance to conform to the order of this court, reversed on the facts, without costs, and motion granted, without costs, to the extent of providing that the judgment as entered on the 19th day of June, 1937, be amended by inserting in the recitation, after the words “ unanimously affirmed the said judgment with costs ” and before the words “ and the costs of the respondents,” and in the first decretal paragraph after the words “ unanimously affirmed ” and before the words “ and it is further,” the following: “As to all the plaintiffs except Margaret Rankin, as to which one of the justices dissented in respect to the damages and voted to reinstate the verdict before reduction, under the provisions of section 584-a, Civil Practice Act.” This amendment conforms the judgment to our order. Hagarty, Carswell, Johnston, Adel and Close, JJ., concur.